Citation Nr: 1519481	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-17 152	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1999 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for the Veteran's right knee disability.  By an April 2015 rating decision, the Waco, Texas RO awarded a 100 percent rating for the Veteran's right knee disability, effective from March 3, 2015.  Consequently, the decision below is limited to the period from February 1, 2011, to March 3, 2015.


FINDING OF FACT

For the period from February 1, 2011, to March 3, 2015, the Veteran did not experience disability equating to limitation of extension to 10 degrees or more, to limitation of flexion to 45 degrees or less, or to moderate recurrent subluxation or lateral instability of the right knee.


CONCLUSION OF LAW

For the period from February 1, 2011, to March 3, 2015, the criteria for an evaluation in excess of 10 percent for the Veteran's right knee disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in July 2011 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his right knee disability and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

The Veteran filed his claim for increased evaluation on May 19, 2011.  His right knee disability has been evaluated as 10 percent disabling since he was service connected for that disability, with the except of a period from January 20, 2010 to February 1, 2011, during which time he was assigned a 100 percent temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for a partial right knee replacement surgery that occurred on January 20, 2010.  His 10 percent schedular evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Other potentially applicable Diagnostic Codes include:  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here is the right knee.  However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In this case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

If limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id.

Notes (1) and (2) under Diagnostic Code 5003 provides the following.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  

The normal range of motion for the knee is from zero degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Codes 5256 through 5262 set forth relevant provisions with respect to disabilities of the knee.  Diagnostic Code 5256, provides for a 30 percent disability rating for knee ankylosis with a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Higher disability ratings are assignable for more severe symptoms.  Id.

Diagnostic Code 5258 provides for a 20 percent disability rating for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while Diagnostic Code 5259 provides for a 10 percent evaluation for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Limitation of flexion of a leg warrants a 10 percent disability rating if flexion is limited to 45 degrees; a 20 percent disability rating if flexion is limited to 30 degrees; and a 30 percent disability rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a 10 percent disability rating if extension is limited to 10 degrees.  A 20 percent disability rating is warranted if extension is limited to 15 degrees.  Higher disability ratings are warranted with greater limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and fibula involving malunion with moderate knee or ankle disability warrants a 20 percent disability rating, while malunion with marked knee or ankle disability warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent evaluation is warranted for objective evidence of genu recurvatum of the knee, which is acquired and traumatic, resulting in weakness and insecurity in weightbearing.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

VA's General Counsel has held, in VAOPGCPREC 23-97, that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  If a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.

Finally, Diagnostic Code 5055 states that for a total knee replacement a 100 percent is warranted for one year following implantation of the prosthesis, after which time evaluation of that disability is based on the residual symptoms present.  After that time, a minimum 30 percent evaluation is to be assigned.  An evaluation in excess of 30 percent may be assigned for symptomatology resulting in intermediate degrees of residual weakness, pain, or limitation of motion, which is rated by analogy to Diagnostic Codes 5256, 5261, 5262.  A 60 percent evaluation is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

As an initial matter, the available record shows that on March 3, 2015, the Veteran had a total right knee replacement surgery at a private facility.  In light of this evidence, the RO has found that the criteria for a 100 percent evaluation for the Veteran's right knee disability have been met in this case as of March 3, 2015, the date of the total right knee replacement surgery.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055.  

On appeal, the Veteran has averred that his assigned 10 percent evaluation for the period of February 1, 2011 to March 3, 2015 is misapplied, and that Diagnostic Code 5055 should be used to award him at least a minimum 30 percent evaluation for a partial right knee replacement.  

Historically, the Board notes that the AOJ issued a September 2010 rating decision which awarded the Veteran an extended 100 percent temporary total evaluation for convalescence from January 20, 2010, to February 1, 2011, and then assigned a 10 percent evaluation for the residual disability under Diagnostic Code 5257.  The Veteran was notified of that decision in an October 2011 letter.  Following that letter the Veteran filed a claim for increased evaluation of his right knee disability on May 19, 2011.  In light of the provisions of 38 C.F.R. § 3.400(o) that the evidence up to one year prior to a claim for increase is relevant, the Board notes that the period on appeal for increased evaluation in this case is February 1, 2011, to March 3, 2015.  

In support of his argument that Diagnostic Code 5055 is applicable to his case, the Veteran has submitted a non-precedential, single-judge opinion from the United States Court of Appeals for Veterans Claims (Court), which held that the Board erred in not applying Diagnostic Code 5055 to partial knee replacements, as the wording of the Rating Schedule was ambiguous.  See Taylor v. Shinseki, No. 10-2588, p. 6 (June 18, 2012).  

The Veteran and his representative argue that Taylor's holding is binding on the Board and therefore Diagnostic Code 5055 should be applied in his case, namely to award a 30 percent minimum rating for the period of February 1, 2011, to March 3, 2015.  

First, the Board notes that Taylor is not precedential, and therefore is not binding on the Board.  

Second, VA's practice has been to interpret Diagnostic Code 5055 as only referring to total knee replacements, not to partial knee replacements.  The Department of Veterans Affairs, Compensation and Pension Service Bulletin from February 2009, under the Policy (211) section, p. 1-2, contains as follows:

Joint Replacements, Diagnostic Codes (DCs) 5051 to 5056

For purposes of entitlement to a schedular total evaluation for 12 months following one month of convalescence under § 4.30, a total joint replacement is necessary, except for the provision under DC 5054 for replacement of the hip joint, which specifically includes replacement of either the head of the femur or the acetabulum.  Partial joint replacement should be evaluated based on the facts found and any period of convalescence under §4.30 based on the recommended convalescent period required for the Veteran.  

The simple wording of the diagnostic code language is clear that the surgery required is prosthetic "replacement of the _____ joint" inserting which joint applies, and requires replacement of the total joint, not some part of it.  If that were the case there would have been no reason to make special provisions for one or the other parts of the hip joint.  

Orthopedics has progressed exponentially since the advent of the prosthetic joint replacements.  Surgical procedures called "joint replacements" can be as simple as the insertion of a prosthetic spacer in place of a meniscus.  Surgical procedures that involve only partial joint replacement generally do not warrant the 13 month temporary total evaluation.  Hence, the requirement to evaluate the residual disability following the convalescent period recommended by the medical provider.  

After reviewing the Rating Schedule and the Compensation and Pension Service Bulletin from February 2009, the Board does not conclude that Diagnostic Code 5055 is ambiguous; rather, the Board concludes that VBA's interpretation of Diagnostic Code 5055 provided in the Compensation and Pension Service Bulletin (a circular sent to VBA staff) is a reasonable interpretation, especially given the context of the regulation.  As noted by VBA, the drafters of criteria relating to prosthetic replacements addressed several joints, including the knee, and specifically identified one instance when a partial joint replacement would warrant a 100 percent rating under the schedule-when there was partial replacement of a hip joint.  The implication is that the drafters certainly understood partial replacements and specifically contemplated such an event, but specifically did not do so for the knee or joints other than the hip.  The criteria for joints other than the hip refer to replacement of the joint, which is reasonably read as the entire joint, especially when read in context of the entire schedule, including Diagnostic Code 5054.  

Accordingly, the Board does not find that Diagnostic Code 5055 is applicable to any time period prior to March 3, 2015, because that is the date of the Veteran's first joint replacement.  

Turning to the evidence of pertinent to the period in question, the Board notes that there is no private or VA treatment records in the claims file with respect to the period of February 1, 2011, to March 3, 2015; nor has the Veteran indicated in any statements that he was receiving any private or VA treatment for his right knee during that period of time.  The sole medical evidence of record respecting the Veteran's right knee disability for the period is the Veteran's July 27, 2011, VA examination.  

At that time, the examiner noted that the Veteran had had a "right knee medial meniscal repair with lateral release and partial knee replacement."  The Veteran reported pain and stiffness associated with his right knee disability.  He took Aleve twice daily for pain, and noted that "helps for a short while."  The Veteran denied flare-ups, episodes of dislocation, or needing ambulatory assistance devices for his knee disability.  However, he stated that he had "popping" of his knee.  The examiner noted that there was not any inflammatory arthritis of the right knee and that the Veteran did not have a prosthesis of his right knee, although he "had [a] partial right knee replacement in 2010."  There were no tumors, benign or malignant.  

On examination, the Veteran's right leg was shown to be 84 cm long, which was the same as his left leg.  There was no ankylosis of the right knee shown on examination.  The Veteran's right knee was shown to have deformity and tenderness, but did not demonstrate any malalignment, drainage, edema, effusion, redness, heat, abnormal movement, guarding of movement, or instability.  The Veteran had flexion to 90 degrees and normal extension to 0 degrees; all ranges of motion were shown to be without any change or additional loss of motion after 3 repetitions.  The Veteran was noted to have pain during range-of-motion testing, but there was no evidence of fatigue, weakness, lack of endurance, or incoordination.  The examiner did not indicate any further loss of range of motion due to pain.  

The Veteran's right knee had normal varus/valgus of the medial collateral ligaments, varus/valgus lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments testing; he had a negative medical meniscus (McMurray's) test, but a positive lateral meniscus (McMurray's) test.  His gait was noted as abnormal with a very mild limp to the right, which was secondary to his right knee disability.  He did not have any limitation of standing or walking, and there were no signs of abnormal weightbearing present.  

There was also no evidence of inflammatory arthritis.  X-ray evidence demonstrated no evidence of arthritis/degenerative changes or fracture.  

The examiner diagnosed the Veteran with "status post right knee medial meniscectomy with lateral release (x3) and partial right knee replacement with residual scar."  He stated that there was no instability of the knees shown on examination, and that a "positive McMurray's test on the right knee does not represent instability."  He further opined that the Veteran had "mild impairment on physical activities due to right knee pain."  

The Veteran's September 2012 notice of disagreement and June 2013 substantive appeal, VA Form 9, are devoted solely to the Veteran's arguments related to the applicability of Diagnostic Code 5055; those documents do not contain any lay statements regarding his symptomatology respecting his right knee disability.  

Based on the evidence described above, the Board finds that an increased rating is not warranted for the period prior to March 3, 2015.  The Board notes that there was no ankylosis of the right knee; nor was there any evidence of locking or effusion of the right knee; therefore, Diagnostic Codes 5256 and 5258 are not applicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258.  Likewise, there was no evidence of record to demonstrate that the Veteran has any malunion or nonunion of his right tibia and fibula, which also renders Diagnostic Code 5262 inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

With respect to Diagnostic Code 5261, the Veteran's right knee extension was normal.  As there was not a loss of at least 10 degrees of extension, a separate evaluation for limitation of extension of the right knee is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  There was pain noted, but no indication in the objective record that it equated to a compensable loss of extension.

Likewise, the Board notes that the Veteran's right knee was limited to 90 degrees of flexion.  Such a loss of range of motion, however, does not equate to a compensable evaluation under Diagnostic Code 5260.  As with the extension, there was no objective indication that pain or other symptom caused the disability to be tantamount to greater limitation of flexion.  Thus, a separate evaluation for limitation of flexion of the right knee is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Additionally, the Board has considered an evaluation under Diagnostic Codes 5003 and 5010 for traumatic arthritis, and while the Veteran has noncompensable limitation of motion in flexion and painful motion of the right knee, there is no x-ray evidence of any arthritis in the claims file.  Accordingly, a separate evaluation for arthritis, to include the minimum 10 percent evaluation for noncompensable limitation of motion due to arthritis, is not warranted in this case either.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Consequently, the sole remaining Diagnostic Code applicable in this case is Diagnostic Code 5257, which is already the basis of the Veteran's currently assigned 10 percent evaluation.  In order to assign a higher evaluation, the evidence of record needs to demonstrate that the Veteran has moderate recurrent subluxation and/or lateral instability.  

Based on the evidence above, the Board cannot conclude that moderate subluxation/instability of the right knee has been shown throughout the relevant period.  The Board notes that no instability was shown at the July 2011 examination and the examiner specifically noted that fact in his remarks.  Moreover, while there was a positive lateral instability (McMurray's) test shown on examination, the examiner concluded that a mere positive McMurray's test is not evidence of instability.  Even considering that evidence as evidence of right knee instability, however, does not compel the Board to find any more than slight recurrent subluxation/lateral instability of the right knee which is already contemplated by the assigned 10 percent evaluation.  There is no evidence to demonstrate that there was any more than slight lateral instability of the right knee on the July 2011 examination.  The Board must therefore conclude that the Veteran's right knee symptomatology was more closely approximate to slight recurrent subluxation/lateral instability.  Thus, the Board must deny an increased evaluation.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  

The Board must address whether the schedular evaluation was inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent from February 1, 2011, to March 3, 2015, for a right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


